Case 3:18-cv-00966-SMY Document 164 Filed 12/02/19 Page 1 of 5 Page ID #2640



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS
                               EAST ST. LOUIS DIVISION

CATHERINE ALEXANDER,                   )
                                       )
                  Plaintiff,           )
                                       )
     -vs-                              )
                                       )
TAKE-TWO INTERACTIVE SOFTWARE, INC., )
2K GAMES, INC.; 2K SPORTS, INC.; WORLD )                 CASE NO. 3:18-CV-966-SMY-MAB
WRESTLING ENTERTAINMENT, INC.;         )
VISUAL CONCEPTS ENTERTAINMENT;         )
YUKE’S CO., LTD.; AND YUKE’S LA, INC., )
                                       )
                                       )
                  Defendants.          )

 DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR EXTENSION OF TIME
          TO FILE A RESPONSE TO DEFENDANTS’ MOTIONS TO
            EXCLUDE TESTIMONY OF PLAINTIFF’S EXPERTS

        Defendants Take-Two Interactive Software, Inc., 2K Games, Inc., 2K Sports, Inc., Visual

 Concepts Entertainment (collectively “Take-Two”), Yuke’s Co., Ltd., and Yuke’s LA Ltd.

 (“Yuke’s”) and World Wrestling Entertainment, Inc. (“WWE”) (together with Take-Two and

 Yuke’s, “Defendants”) respectfully submit this response to Plaintiff Catherine Alexander’s

 (“Plaintiff”) November 20, 2019 motion seeking to extend to December 9, 2019 her time to

 respond to Defendants’ Daubert motions, which seek to exclude both of her experts’ testimony

 (Dkt No. 153) (the “Motion to Extend”).

        Plaintiff filed the Motion to Extend on November 20, 2019, just two days before the

 November 22, 2019 deadline. Mere hours before filing the Motion to Extend, Plaintiff informed

 Defendants of her intent to file and asked for their consent, leaving Defendants little time to

 consider and attempt to resolve the issue. Plaintiff had been aware of the deadline to respond to

 the Defendants’ Daubert motions for almost two weeks when she informed Defendants of the
Case 3:18-cv-00966-SMY Document 164 Filed 12/02/19 Page 2 of 5 Page ID #2641



need for an extension and, thus, presumably was able to anticipate well in advance her counsel’s

conflicts and the possibility of filing a response, neither of which are addressed in her motion.

Defendants understand that the parties may need to work around vacations and other

commitments, but this does not excuse Plaintiff’s extreme delay or last minute rush to file her

motion.

       As a longer briefing schedule would necessarily delay a decision on Defendants’ Daubert

motions and thereby interfere with Defendants’ trial preparation and planning, Defendants asked

whether Plaintiff would consent to a motion to stay pre-trial proceedings other than the pending

motions to dismiss (Dkt. Nos. 89, 91), motion for summary judgment (Dkt. No. 141), and

Daubert motions (Dkt. Nos. 143, 145). This is a straightforward solution to Plaintiff’s desire for

more time and Defendants’ interest in conserving the parties’ and the Court’s judicial resources

when case dispositive motions are pending. As Plaintiff notes, a number of vacancies have

imposed additional burdens on this Court, and proceeding with the remaining pre-trial deadlines

when case and/or issue dispositive motions are pending before the Court will waste those scarce

judicial resources. Moreover, Plaintiff has not explained how such a stay would prejudice her,

and in any case, it would also help her conserve resources as well.

       Ultimately, what Plaintiff dismisses in its Motion to Extend as a “quid pro quo” was

instead a reasonable attempt to compromise, as is often necessary to ensure efficient litigation.

Yet, Plaintiff summarily declined Defendants’ proposal, rebuffing any attempt to devise a

solution that satisfied both parties, and filed her Motion to Extend shortly after the parties’

exchange without leaving time for the parties to come up with a workable solution. Later that

day, Take-Two and Yuke’s filed their motion to stay pre-trial proceedings (Dkt. No. 155).

WWE joined the motion on November 21, 2019 (Dkt. No. 156).




                                                  2
Case 3:18-cv-00966-SMY Document 164 Filed 12/02/19 Page 3 of 5 Page ID #2642



       With regard to the Motion to Extend, Defendants note that the Court has not granted

Plaintiff’s motion, nor did Plaintiff file briefs in opposition to Defendants’ Daubert motions on

the date set by the Court. Thus, Plaintiff has missed the deadline to oppose, and her motion now

actually seeks permission to file late oppositions despite having disregarded the timetable set by

the Court. Defendants do not oppose providing Plaintiff more time to file her briefs, but if the

Court excuses her late filing and permits the filing of the opposition briefs on December 9, 2019,

it only underscores the need to stay the pre-trial conference and related deadlines and

proceedings. This will allow the Court time to consider the parties’ various pending motions

without requiring the expenditure of additional resources in preparation for trial. Accordingly,

Defendants respectfully request that, if the Motion to Extend is granted, then their motions to

stay also be granted.

       To be clear, in raising these issues, Yuke’s and WWE intend to preserve all arguments set

forth in their pending motions to dismiss.



Dated: December 2, 2019                      Respectfully submitted,

                                             /s/ Dale M. Cendali
                                             Dale M. Cendali (admitted pro hac vice)
                                             Joshua L. Simmons (admitted pro hac vice)
                                             Christopher T. Ilardi (admitted pro hac vice)
                                             Miranda D. Means (admitted pro hac vice)
                                             Kirkland & Ellis LLP
                                             601 Lexington Avenue
                                             New York, New York 10022
                                             Telephone: (212) 446-4800
                                             dale.cendali@kirkland.com
                                             joshua.simmons@kirkland.com
                                             christopher.ilardi@kirkland.com
                                             miranda.means@kirkland.com




                                                 3
Case 3:18-cv-00966-SMY Document 164 Filed 12/02/19 Page 4 of 5 Page ID #2643



                                 Michael J. Nester (#02037211)
                                 Donovan Rose Nester P.C.
                                 15 North 1st Street, Suite A
                                 Belleville, Illinois 62220
                                 Telephone: (618) 212-6500
                                 mnester@drnpc.com

                                 Attorneys for Defendants 2K Games, Inc., 2K
                                 Sports, Inc., Take-Two Interactive Software,
                                 Inc., Visual Concepts Entertainment, Yuke’s
                                 Co., Ltd. and Yuke’s LA, Inc.



                                  /s/ Jerry McDevitt
                                 Jerry McDevitt (admitted pro hac vice)
                                 Curtis Krasik (admitted pro hac vice)
                                 K&L Gates LLP
                                 210 Sixth Avenue
                                 Pittsburgh, PA 15222
                                 Telephone: (412) 355-8608
                                 jerry.mcdevitt@klgates.com
                                 curtis.krasik@klgates.com

                                 Attorneys for Defendant World Wrestling
                                 Entertainment, Inc.




                                     4
Case 3:18-cv-00966-SMY Document 164 Filed 12/02/19 Page 5 of 5 Page ID #2644



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS
                            EAST ST. LOUIS DIVISION

CATHERINE ALEXANDER,                   )
                                       )
            Plaintiff,                 )
                                       )
     -vs-                              )
                                       )
TAKE-TWO INTERACTIVE SOFTWARE, INC., )
2K GAMES, INC.; 2K SPORTS, INC.; WORLD )           Case No. 3:18-cv-966-MJR-DGW
WRESTLING ENTERTAINMENT, INC.;         )
VISUAL CONCEPTS ENTERTAINMENT;         )
YUKE’S CO., LTD.; AND YUKE’S LA, INC., )
                                       )
                                       )
            Defendants.                )

                              CERTIFICATE OF SERVICE

        I hereby certify that on December 2, 2019, I electronically filed the foregoing
 DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR EXTENSION OF TIME TO
 FILE A RESPONSE TO DEFENDANTS’ MOTIONS TO EXCLUDE TESTIMONY OF
 PLAINTIFF’S EXPERTS with the Clerk of the Court using the CM/ECF system, which will
 send notification of such filing to the following:
                 Anthony G. Simon             asimon@simonlawpc.com
                 Benjamin R. Askew            baskew@simonlawpc.com
                 Anthony R. Friedman          afriedman@simonlawpc.com
                 Carrie L. Roseman            croseman@simonlawpc.com
                 R. Seth Crompton             scrompton@allfela.com
                 Tracey Blasa                 tblasa@allfela.com

                                       /s/ Dale M. Cendali
                                       Dale M. Cendali (admitted pro hac vice)
                                       Kirkland & Ellis LLP
                                       601 Lexington Avenue
                                       New York, New York 10022
                                       Telephone: (212) 446-4800

                                       Attorney for Defendants 2K Games, Inc., 2K Sports, Inc.,
                                       Take-Two Interactive Software, Inc., Visual Concepts
                                       Entertainment, Yuke’s Co., Ltd. and Yuke’s LA, Inc.
